   Case 3:20-cr-00779-FLW Document 31 Filed 09/15/20 Page 1 of 2 PageID: 81

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 20-779-01(FLW)
                                *
CYNTHIA TARRAGO-DIAZ            *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See Exhibit attached hereto.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                     September 15, 2020
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
  Case 3:20-cr-00779-FLW Document 31 Filed 09/15/20 Page 2 of 2 PageID: 82




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA            Honorable Freda L. Wolfson
                                      Crim. No. 20-_____ (FLW)
  v.                                  EXHIBIT TO ORDER REGARDING USE
                                      OF VIDEO
                                      CONFERENCING/TELECONFERENCING
  CYNTHIA TARRAGO-DIAZ                FOR FELONY PLEAS AND/OR
                                      SENTENCINGS



The Court finds that the change of plea hearing to be held on September 15,
2020, cannot be further delayed without serious harm to the interests of
justice and should proceed by video teleconference for the following reasons:
       1.   To permit the defendant to obtain a speedy resolution of her case
            through an admission of guilt, the defendant has asked to exercise
            her constitutional right to plead guilty. The defendant’s interest in
            a speedy resolution of her case will be seriously harmed if the
            proceeding does not occur by video in lieu of in-court proceedings
            which, for in-custody defendants, are currently indefinitely
            curtailed by the pandemic.

       2.   The Government has asked for this case to be resolved today by
            guilty plea and for a subsequent timely sentencing.

       3.   To obtain a resolution to the case prior to the end of the time
            afforded the Government to prosecute such case under the Speedy
            Trial Act.
